DETAILED ACTION
This is a first office action in response to application no. 17/454,555 filed on November 11, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent no. 11,202,064 to Chen et al.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 15 of the instant application and claims 1, 6 and 13 of Patent no. 11,202,064 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application call for, forming, in a symmetric motion vector difference mode, a List 0 (L0) base vector using a L0 Advanced Motion Vector Prediction (AMVP) candidate list and forming a List 1 (L1) base vector using a L1 AMVP candidate list; determining a refined L0 motion vector and a refined L1 motion vector by performing a decoder-side motion vector refinement process that refines the L0 base vector and the L1 base vector, wherein the refined L0 motion vector indicates a location in an L0 reference picture in a reference picture list L0 and the refined L1 motion vector indicates a location in an L1 reference picture in a reference picture list L1; using the refined L0 motion vector and the refined L1 motion vector to determine a prediction block for a current coding unit (CU) of a current picture of the video data; inverse quantizing a transform coefficient block, wherein the transform coefficient block includes a DC transform coefficient; applying an inverse transform to the inverse quantized transform coefficient block to generate residual data; prior to reconstructing the current CU based on the prediction block, adding an offset value to prediction samples of the prediction block of the CU, wherein the offset value is smaller than a quantization step size of the DC transform coefficient; and reconstructing the current CU based on the prediction block by combining the prediction block and the residual data.
Claim 1 of Patent no. 11,202,064 calls for similar limitations.  In fact, claim 1 calls for forming, in a symmetric motion vector difference mode, a List 0 (L0) base vector using a L0 Advanced Motion Vector Prediction (AMVP) candidate list and forming a List 1 (L1) base vector using a L1 AMVP candidate list, wherein forming the L0 base vector using the L0 AMVP candidate list and forming the L1 base vector using the L1 AMVP candidate list comprises: determining an L0 reference picture and an L1 reference picture, wherein the L0 reference picture is a nearest reference picture to a current picture of the video data in L0, the L1 reference picture is a nearest reference picture to the current picture in a reference picture list L1, and the L0 reference picture and L1 reference picture form a forward and backward pair or a backward and forward pair; determining a L0 motion vector predictor (MVP) flag, a L1 MVP flag, and a L0 motion vector difference (MVD); determining a L1 MVD by mapping the L0 MVD to the reference picture list L1; forming the L0 base vector as the L0 MVD plus a motion vector in the L0 AMVP candidate list indicated by the L0 MVP flag; and forming the L1 base vector as the L1 MVD plus a motion vector in the L1 AMVP candidate list indicated by the L1 MVP flag; determining a refined L0 motion vector and a refined L1 motion vector by performing a decoder-side motion vector refinement process that refines the L0 base vector and the L1 base vector, wherein the refined L0 motion vector indicates a location in the L0 reference picture and the refined L1 motion vector indicates a location in the L1 reference picture; and using the refined L0 motion vector and the refined L1 motion vector to determine a prediction block for a current block of the current picture of the video data.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claims 2-6, 8-14 and 16-20 are rejected by dependency to independent claims 1, 7 and 15.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15-20:  The claims are drawn to a “computer readable storage medium having stored thereon instructions that, when executed, cause one or more processor to” for the use in an electronic device, where the broadest reasonable interpretation of the claim drawn to such medium (computer readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine readable media. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim directed to a computer program itself or signal or carrier wave and/or non-transitory media is non-statutory because it is not:
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program,
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter:
The applicant is advised to amend claims so that the claims are directed to a form of non-transitory tangible media.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 7, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US Patent Application Publication no. 2020/0374551) in view of Park et al. (US Patent Application Publication no. 2020/0314445).

Regarding claims 1 and 7, Chiang discloses a device and method for coding video data (See Abstract), the method comprising: forming, in a symmetric motion vector difference mode (See Chiang [0020], lines 1-6), a List 0 (L0) base vector using a L0 Advanced Motion Vector Prediction (AMVP) candidate list and forming a List 1 (L1) base vector using a L1 AMVP candidate list (See Chiang [0006], and [0020] and [0047]);
inverse quantizing a transform coefficient block (See Chiang Fig. 6, item 605), wherein the transform coefficient block includes a DC transform coefficient (See Chiang Fig. 6, items 605 and [0057]); applying an inverse transform to the inverse quantized transform coefficient block to generate residual data (See Chiang Fig. 6, item 610 and [0057]) ; prior to reconstructing the current CU based on the prediction block, adding an offset value to prediction samples of the prediction block of the CU (See Chiang Fig. 6, item 645 and [0046]), wherein the offset value is smaller than a quantization step size of the DC transform coefficient (See Chiang [0046]); and reconstructing the current CU based on the prediction block by combining the prediction block and the residual data (See Chiang Fig. item 600, and [0060]).
	It is noted that Chiang is silent about determining a refined L0 motion vector and a refined L1 motion vector by performing a decoder-side motion vector refinement process that refines the LO base vector and the L1 base vector, wherein the refined L0 motion vector indicates a location in an L0 reference picture in a reference picture list L0 and the refined L0 motion vector indicates a location in an L1 reference picture in a reference picture list L1; and using the refined L0 motion vector and the refined L1 motion vector to determine a prediction block for a current block of a current picture of the video data.
	However, Park teaches coding video data comprising the steps of determining a refined L0 motion vector and a refined L1 motion vector by performing a decoder-side motion vector refinement process that refines the L0 base vector and the L1 base vector (See Park [0011]), wherein the refined L0 motion vector indicates a location in an L0 reference picture in a reference picture list L0 and the refined L0 motion vector indicates a location in an L1 reference picture in a reference picture list L1 (See Park [0093]); and using the refined L0 motion vector and the refined L1 motion vector to determine a prediction block for a current block of a current picture of the video data (See Park [0093] and [0089]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Chiang’s encoding method to incorporate Park’s step of determining a refined L0 motion vector and a refined L1 motion vector by performing a decoder-side motion vector refinement process that refines the L0 base vector and the L1 base vector, wherein the refined L0 motion vector indicates a location in an L0 reference picture in a reference picture list L0 and the refined L0 motion vector indicates a location in an L1 reference picture in a reference picture list L1; and using the refined L0 motion vector and the refined L1 motion vector to determine a prediction block for a current block of a current picture of the video data.  The motivation for performing such a modification in Chiang is to be able to determine a true bi-prediction based on the location of the reference picture used for L0 or L1.

As per claim 15, most of the limitations of this claim have been noted in the above rejection of claims 1 and 7.  In addition, the proposed combination of Chiang and Park further teaches a computer-readable medium having stored thereon instructions (Chiang’s CRM [0049] and [0069]).

As per claim 13, the combination of Chiang and Park further teaches a video data coding device configured to display decoded video data (See Chiang Fig. 6, display 655).

As per claim 14, the combination of Chiang and Park further teaches a video data coding device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (See Chiang [0079] and [0084]).

8.	Claims 2-6, 8-12, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The claims are allowable over the prior art of record since the references taken individually or in combination fait to teach or suggest a device and method for coding video data further comprising wherein forming the L0 base vector using the L0 AMVP candidate list and forming the L1 base vector using the L1 AMVP candidate list comprises: determining the L0 reference picture and the L1 reference picture, wherein the L0 reference picture is a nearest reference picture to the current picture in the reference picture list L0, the L1 reference picture is a nearest reference picture to the current picture in the reference picture list L1, and the L0 reference picture and L1 reference picture form a forward and backward pair or a backward and forward pair; determining a L0 motion vector predictor (MVP) flag, a L1 MVP flag, and a L0 motion vector difference (MVD); determining a L1 MVD by mapping the L0 MVD to the reference picture list L1; forming the L0 base vector as the L0 MVD plus a motion vector in the L0 AMVP candidate list indicated by the L0 MVP flag; and forming the L1 base vector as the L1 MVD plus a motion vector in the L1 AMVP candidate list indicated by the L1 MVP flag.


9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Karczewicz et al. (US Patent Application Publication no. 2018/0278949) teaches constraining motion vector information derived by decoder-side motion vector derivation.
Chen et al. (US Patent Application Publication no. 2020/0169748) teaches decoder-side motion vector refinement.
Chen et al. (US Patent Application Publication no. 2018/0192069) teaches motion vector generation for affine motion model for video coding.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424